Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 01/26/2021 is acknowledged. Claims 5, 9, 10, 16, 18, 25, and 26 have been canceled and new claim 27 has been added. Claims 1-4, 6-8, 11-15, 17, 19-24, and 27 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 01/26/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objection of claims 15 and 17, U.S.C. 102(a)(1) rejection of claims 6-8 over Champion et al. (US 2011/0220311 A1), and 35 U.S.C. 103(a) rejections of claims 1-4, 6-8, 11-13, and 19-24 over Champion et al. (US 2011/0220311 A1) and of claims 5, 14, 15, and 17 over Champion et al. (US 2011/0220311 A1) and Dutkiewicz et al. (US 2015/0135457 A1) from the previous Office Action. The following rejections and/or 

Rejections remained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 12-15, 17, 22, and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 10-16, 18, 20, 24, and 25 of copending Application No. 16/477,417. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1, 5, 12-15, 17, 22, and 23 recite a nonwoven material comprising from about 10 to about 90% by weight of modified cellulose fibers, from about 10 to about 90% by weight of synthetic fibers, and a solution comprising a sanitizing agent.
The 16/477,417 application claims 1, 2, 10-16, 18, 20, 24, and 25 recite a nonwoven material comprising from about 10 to about 90% by weight of modified cellulose fibers, from about 10 to about 90% by weight of synthetic fibers, and a solution comprising a sanitizing agent.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same nonwoven material.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 5, 12-15, 17, 20, 22, and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 13-15, 17, 19, 21, 23, and 24 of copending Application No. 16/477,407. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1, 5, 12-15, 17, 20, 22, and 23 are discussed above and applied in the same manner.
The 16/477,407 application claims 1, 2, 13-15, 17, 19, 21, 23, and 24 recite a nonwoven material comprising from about 10 to about 90% by weight of modified cellulose fibers, from about 10 to about 90% by weight of synthetic fibers, and a solution comprising a sanitizing agent.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same nonwoven material.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.
New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 11-15, 17, 19-24, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Champion et al. (US 2011/0220311 A1) in view of Dutkiewicz et al. (US 2015/0135457 A1).
Champion et al. teach a non-woven product as an antimicrobial disposable wipe comprising a blend of cellulosic fibers which contains carboxylic acid (weak acid) and synthetic fibers, a water soluble metal salt such as aluminum, and quaternary ammonium salt, such as dialkyldimethyl ammonium chloride, in water solution; wherein there is ≥40% quat depletion for Al2(SO4)3 and benzyl-alkyl-dimethyl ammonium chloride (BAC) and wherein there is a metal ion charge equivalents to wood pulp fiber charge equivalents ratio of 0.1 to 45 (entire reference, especially abstract, paragraph 2, 11, 19, 20, 23, 26, 29, 32, figure 3, and claims 1-8). 
Champion et al. also teach the fibrous material containing 10-100% by weight of cellulosic fibers such as wood pulp and the fibrous material containing cellulosic fibers and synthetic fibers, thus the weight percentage of synthetic fibers is calculated to be from 0-90% based on the fibrous material (paragraph 32).
Champion et al. also teach the pulp sheets has basis weight of 250 to 900 g/m2 (meets the limitation of about 200 gsm in claim 12) and density of 0.05 to 0.6 g/cm3 (paragraph 35). The caliper (thickness) of the pulp sheets is calculated as 0.42 mm 3 density and 250 g/m2 basis weight ((250 g/m2)/(0.6 g/cm3)=0.42 mm) which meets the limitation in claim 13.
Champion et al. also teach the concentration of quaternary ammonium salt in the solution is 100 to 1000 ppm by weight (paragraph 29), i.e., 0.01-0.1%.
With regard to the limitation of aluminum leaching to solution being < about 200 ppm in claims 3 and 8, Champion et al. teach spraying pulp sheet with Al2(SO4)3 solution in example 1 which is similar to the contacting fiber with aluminum-containing compound solution by spraying aluminum-containing compound onto fibers resulted in the treated fibers leaching < about 200 ppm aluminum from the cellulosic fibers according to the instant specification page 12, line 6-17; and thus the fibrous sheet treated with Al2(SO4)3 solution taught by Champion et al. would have similar aluminum leaching property.
Champion et al. also teach quaternary ammonium salt in water solution for providing antimicrobial action (paragraph 11), i.e., quaternary ammonium salts are sanitizing agent and also antimicrobial agent. Champion et al. also teach a mixture of benzylalkyldimethyl ammonium chloride and dialkyldimethyl ammonium chloride being used in solution (paragraph 29). Thus Champion et al. teach there being a sanitizing agent in solution and a further antimicrobial agent claimed in claim 23.
With regard to the limitation of material being mold resistant when stored in an aqueous environment for at least about 35 days in claim 24, the material comprising modified cellulose fiber instead of unmodified cellulose fiber is reason for mold resistant for 35 day according to example 1 in the instant specification; since the product taught 
Champion et al. do not specify: i) the exact same weight percentages of cellulosic fibers and synthetic fibers; ii) the exact same concentration of quaternary ammonium salt in the solution in claim 19 and 27; iii) the synthetic fibers being bi-component; iv) the wipe having two or more layers; and v) the cross-direction wet (CDW) tensile strength (claim 15) and machine-direction dry (MDD) tensile strength (claim 17).
The 1st and 2nd deficiencies are cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside/overlaps with the range disclosed in the prior art or a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of modified cellulose fibers is from about 10 to about 90% by weight and the range of modified cellulose fibers taught in the prior art is 10-100% by weight and therefor, includes the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of synthetic fibers is from about 10 to about 90% by weight 
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of concentration of quaternary ammonium salt in the solution is from about 0.05 to about 5% by weight and the range of concentration of quaternary ammonium salt in the solution taught in the prior art is 0.01-0.1% by weight and therefor, overlaps with the claimed range. Although the claimed range of concentration of quaternary ammonium salt in the solution is from about 0.5 to about 3% by weight and the range of concentration of quaternary ammonium salt in the solution taught in the prior art is 0.01-0.1% by weight do not overlap, however, according to the disclosure in the instant specification the range of from about 0.001 to about 20% by weight are all suitable (page 20, line 18-29), i.e., having the same property, and thus there is not criticality of the claimed from about 0.5 to about 3% by weight in claim 27 over the range of 0.01-0.1% by weight taught in the prior art.
The 3rd-5th deficiencies are cured by Dutkiewicz et al. who teach multi-layered disposable non-woven wipes for disinfecting and having the advantages of being soft, economical, and having sufficient in-use strength while maintaining flushability in conventional toilets and their associated wastewater conveyance and treatment systems comprising natural fibers such as aluminum modified wood pulp and synthetic fibers such as bi-component fiber with >250 g/in CDW and >1000 g/in MDD (entire reference, especially abstract, paragraph 2, 63, 71, 76,79, 83,130, 132, 134, 140, and 141).


Response to Applicants’ arguments:
Applicant’s arguments, filed on 01/26/2021, have been fully considered but they are moot in view of new ground of rejection. However the examiner would like to address the following arguments to the extend they pertain to the new ground of rejections.

Applicants argue with regard to the previous 103 rejection of claims 5, 14, 15, and 17 over Champion et al. (US 2011/0220311 A1) and Dutkiewicz et al. (US 
However, this argument is not deemed persuasive. 
First of all, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In the instant case, Champion et al. teach the material for the disposable nonwoven wipe including cellulosic and synthetic materials (paragraph 2 an claim 8). MPEP 2123 II: 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.
Secondly, synthetic fiber is no longer claimed in the amended claim 1. 
Thirdly, Dutkiewicz et al. teach multi-layered disposable non-woven wipes for disinfecting and having the advantages of being soft, economical, and having sufficient in-use strength while maintaining flushability in conventional toilets and their associated wastewater conveyance and treatment systems comprising natural fibers such as aluminum modified wood pulp and synthetic fibers such as bi-component fiber. Thus the disposable non-woven wipes for disinfecting taught by Dutkiewicz et al. is in the same field of endeavor as the disposable nonwoven antimicrobial wipe taught by Champion et al. with the advantage taught by Dutkiewicz et al., by using natural fibers such as 
“need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). 
Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612